Citation Nr: 1531562	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-08 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Albert R. Tetrault, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 and in the National Guard from July 1984 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  

At the outset, the Board notes that the Veteran's incomplete service treatment records (STR) are associated with the claims file.  In particular, the Veteran's service entrance and separation examination reports are not of record.  The Board acknowledges that in July 2009, the RO requested that the National Personnel Records Center (NPRC) furnish the Veteran's complete treatment records for his period of service from June 1980 to June 1983.  However, in November 2009, the NPRC responded via the Personnel Information Exchange System (PIES) that there are no STRs on file at Code 13 for the Veteran.  The Veteran was notified of the NPRC's negative response in a correspondence dated in November 2009 and the RO issued a Formal Finding of Unavailability of Records in December 2009 prior to denying the Veteran's claims in the February 2010 rating decision.  

Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that he developed hearing loss as a result of active duty.  He also reported that upon separation from active duty, he was told that he had "some hearing loss" or "20% hearing loss" and was offered hearing aids.  

The Veteran went on to serve in the Army National Guard of Florida from July 1984 to July 1986.  However, no attempts have been made to secure the service treatment records for this period of service.  Given that he re-enlisted within one year of separation from service in June 1983, the Board finds that the Veteran's STRs from his service with the Army National Guard of Florida would be highly pertinent to claims at hand.  Thus, the Board finds that further evidentiary development is needed in order to attempt to associate the Veteran's service treatment records with the claims file.  

With respect to the medical evidence of record, the Veteran was afforded a VA examination in January 2010 and December 2011.  While the VA examiners noted the Veteran's report of in-service noise exposure, the examiner opined that this "cannot be verified because the SMRs are incomplete."  Further, puretone testing and word speech recognition provided unreliable results and the VA examiners were unable to provide an etiological opinion for the Veteran's bilateral hearing loss and tinnitus condition.  

The Board notes that claims file also contain several opinions with regards to his bilateral hearing loss and tinnitus claims, however, these opinions are insufficient to support a claim for service connection.  A June 2009 VA audiology contained the Veteran's report of significant noise exposure in service, and the VA audiologist, S.B., provided that "it is plausible that the hearing loss was at least in part caused by the noise exposure" while on active duty.  However, in a December 2009 opinion, the audiologist concluded that she is "unable to determine without seeing active duty [AD] records."  

A June 2015 private opinion from G.U., a Nurse Practitioner, opined that the Veteran's bilateral hearing loss and tinnitus conditions are at least as likely as not related to or at least aggravated by his acoustic trauma and military noise exposure, however, the opinion did not include an audiogram.  Before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).  As such, remand is needed to afford the Veteran a new VA examination and opinion for his claimed bilateral hearing loss and tinnitus condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repositories of records, to request the complete service treatment records corresponding to the Veteran's service in the Florida Army National Guard from July 1984 to July 1986.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  Thereafter, schedule the Veteran for an appropriate VA audiometric examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  The VA examiner must review any additional evidence associated with the claims file, to include any additional Army National Guard service treatment records.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's audiometric testing, Maryland CNC testing, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss and tinnitus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred bilateral hearing loss during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for bilateral hearing loss is not persuasive evidence that it did not occur during service.

3.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claims remain denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




